Citation Nr: 1821923	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-25 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an effective date earlier than May 27, 2016, for a 20 percent rating for a lumbar spine disability.

3.  Entitlement to a rating in excess of 20 percent for a service connected lumbar spine disability.

4.  Entitlement to a compensable rating for service connected hemorrhoids.

5.  Entitlement to a compensable rating for service connected pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1977 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issues of entitlement to a rating in excess of 20 percent for a lumbar spine disability, entitlement to a compensable rating for hemorrhoids, and entitlement to a compensable rating for PFB are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left knee disorder was not shown in service or within a year of service discharge; and the evidence fails to establish that the Veteran's diagnosed left knee disorder is etiologically related to service.

2.  On May 27, 2016, and no earlier, the Veteran's claim for an increased rating for his service connected lumbar spine disability was received.  It is not factually ascertainable that the Veteran's lumbar spine disability warranted a compensable rating between May 27, 2015 and May 27, 2016. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §  3.303, 3.304 (2017).

2.  The criteria for an effective date prior to May 27, 2016, for a 20 percent rating for a service connected lumbar spine disability have not been met.  38 U.S.C. §§ 5101 (a), 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

No VA examination was requested in relation to the issue of service connection for left knee disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for a left knee disorder.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that a left knee disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a left knee disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's left knee disorder either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, particularly because the service treatment records do not corroborate the Veteran's report of a left knee injury in basic training. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his claim for service connection for a left knee disorder in January 2010, which was denied by an April 2010 rating decision.  The Veteran asserts that he has a left knee disorder that is due to his active service.  Specifically, he reported that he injured his left knee during basic training.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for a left knee disorder during his active service.  In November 1979, the Veteran complained of ankle problems due to the boots he was wearing, but no knee complaints were noted, despite a spot on the form for a soldier to report other orthopedic problems such as with the knees.  In March 1980, he specifically elected not to undergo a separation physical.  

After his separation from service, the medical records do not show any complaints, treatment, or diagnosis for a left knee disorder, until he was assessed with rheumatoid arthritis in his knees in February 2010, approximately 30 years after separating from service.  However, the medical professional gave no suggestion that such a condition was the result of the Veteran's military service.  Rather it was noted that left knee pains had been flaring up lately and that it had existed for years.  In addition, the claims file contains no objective medical evidence showing a left knee disorder, such as x-rays or MRIs.  

In his substantive appeal, the Veteran's representative argued that he had hurt his left knee when he jumped in a fox hole in service and that the knee had hurt ever since.  However, the representative then added that the Veteran reportedly went to sick call and asserted that the event was noted in his separation physical.  However, as noted above, the Veteran specifically declined to have a separation physical.  As such, the credibility of this argument is significantly undermined, as it appears to contain a material error of fact in its assertions.  

The Veteran has not submitted any medical evidence that suggests that he has a left knee disability as a result of his military service, or any injury therein.
 
As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a left knee disorder or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his left knee disorder neither began during, nor was otherwise caused by, his active service, he is not considered competent (meaning medical qualified) to address the etiology of his left knee disorder.  As such, his opinion is insufficient to provide the requisite nexus.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a left knee disorder is denied.

Earlier Effective Date

 The Veteran was granted an increased rating of 20 percent for his lumbar spine disability in an August 2016 rating decision, with an effective date of May 27, 2016.  The Veteran first noted his desire for an earlier effective date for his lumbar spine disability at the time of his application for an increased rating.  He reported that in a February 2010 treatment note received by VA in April 2010, his lumbar spine was painful.

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  "[A]n increase in a veteran's service connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). 

As noted above, it is the date VA received the application for an increase that primarily controls the effective date of any such increase.  With regard to the Veteran's assertion that a treatment record from 2010 showed he had lumbar spine pain, and therefore, he was entitled to a compensable rating, he did not file an application for an increased rating until May 27, 2016.

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Here, the record contains a single treatment record dated in February 2010 received on April 22, 2010.  This record appears to have been submitted to support his service connection claim for a left knee disorder as the Veteran did not identify he was seeking an increased rating for his lumbar spine disability.  The Veteran did not submit his claim for an increased rating for his back until May 27, 2016, which is more than one year after April 22, 2010.

As such, this isolated treatment record is not found to constitute an informal claim, as there is nothing in the document that expresses either the benefit sought or any intent to seek a benefit.

The Board has reviewed the evidence of record, but has not found any document between May 27, 2015, and May 27, 2016 that would make it factually ascertainable that the Veteran's back disability warranted a compensable rating.

Accordingly, the claim for an effective date earlier than May 27, 2016, for a 20 percent rating for a lumbar spine disability is denied.


ORDER

Service connection for a left knee disorder is denied.

An effective date earlier than May 27, 2016, for a 20 percent rating for a lumbar spine disability is denied.


REMAND

Regarding the increased rating for the Veteran's lumbar spine disability, the Veteran was last afforded a VA examination in July 2016.  However, the examiner did not report the degree at which the Veteran's lumbar spine pain began.  In addition, it is not clear if the examiner performed repetitive use testing.  As such, the Veteran should be afforded a new VA examination.

Regarding the increased rating claim for the Veteran's hemorrhoids, he was last afforded a VA examination in March 2010.  Having reviewed the record, the Board concludes a new VA examination is required to evaluate the current nature and severity of the Veteran's hemorrhoids.  

Regarding the increased rating claim for the Veteran's PFB, in November 2016, the RO granted service connection for the Veteran's PFB at a noncompensable rate effective May 27, 2016.  In November 2017, the Veteran filed a notice of disagreement with the November 2016 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service connected lumbar spine disability.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service connected hemorrhoids.  A rectal examination should be performed, unless it is found to be unnecessary by the examiner (if so, the examiner should explain why it is unnecessary).  

The examiner should specifically determine if the Veteran's hemorrhoids result in anemia.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

4.  Finally, adjudicate the issue of entitlement to an increased rating for PFB; if the benefit sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


